Citation Nr: 0010814	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether a rating decision in May 1996, by assigning an 
effective date of June 24, 1994, for a grant of service 
connection for generalized anxiety disorder, involved clear 
and unmistakable error.

2.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the benefits sought on appeal. 

The veteran's claim for an increased evaluation for 
prostatitis will be addressed in the remand portion of the 
decision.


FINDING OF FACT

The earliest communication to VA from the veteran indicating 
an intent to seek entitlement to service connection for a 
psychiatric disorder secondary to service connected 
prostatitis was received by the RO on June 24, 1994. 


CONCLUSION OF LAW

The rating decision in May 1996, which established an 
effective date of June 24, 1994 for entitlement to service 
connection for generalized anxiety disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §  3.104, 3.105 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a rating decision in May 1996 
involved clear and unmistakable error by not assigning an 
effective date earlier than June 24, 1994, for a grant of 
service connection for a psychiatric disorder as secondary to 
service connected prostatitis.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  

Fugo v. Brown, 6 Vet.App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet.App. at 313 (1992) (en banc) (emphasis in the 
original).  There must be the "kind of error . . . that if 
true, would be CUE on its face."  Luallen at 95, (quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993)).  Moreover, the 
Court has stated that "there is a presumption of validity to 
otherwise final decisions and that, where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
6 Vet. App. at 44.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  

In the instant case, the RO assigned June 24, 1994, as the 
effective date of a grant of service connection for a 
psychiatric disorder as secondary to prostatitis on the basis 
that June 24, 1994, was the date of claim for secondary 
service connection for a psychiatric disorder.  On that date, 
the RO received from the veteran a statement in which he said 
that he "wish[ed] to open up a claim for depression 
secondary to my s.c. prostatitis. . . ." 

An issue for the Board's consideration is whether the veteran 
filed a claim of entitlement to secondary service connection 
for a psychiatric disorder prior to June 24, 1994. The 
veteran has asserted that it was CUE for the RO not to find 
in May 1996 that he had made a claim for secondary service 
connection for a psychiatric disorder prior to June 24, 1994.  

Applicable regulations provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered as 

an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (1999) (Emphasis 
supplied.)

The veteran's particular arguments will be addressed in 
order.  First, it is argued that a reference in the veteran's 
service medical records in March 1966 to "psychological 
stress" implied a claim by the veteran for service 
connection for a psychiatric disorder.  However, service 
medical records are not, the Board finds, a communication by 
the veteran to VA and, in any event, the veteran's service 
medical records do not in any way indicate an intent by the 
veteran to apply for service connection for a psychiatric 
disorder as secondary to prostatitis. 

Second, it is argued that a hospital summary from a VA 
medical facility in February 1979, which referred to a mental 
hygiene consultation in connection with treatment for 
headaches, should have been accepted as a claim for service 
connection for a psychiatric disorder.  The Board notes, 
however, that the hospital summary referred to a history of 
prostatitis, but did not relate a psychiatric disorder to 
prostatitis.  In any event, under the provisions of 38 C.F.R. 
§ 3.157, a report of hospitalization or hospital examination 
will be accepted as an informal claim to reopen only when a 
formal claim for pension or compensation had been allowed or 
a formal claim for compensation had been disallowed for the 
reason that the service connected disability was 
noncompensable in degree.  In the veteran's case, prior to 
February 1979, a claim for service connection for a 
psychiatric disorder had not been adjudicated, and so the 
reference to a mental hygiene consultation was not a claim to 
reopen.  Nor had service connection for a psychiatric 
disorder been disallowed on the basis that the disability was 
noncompensable in degree.  Therefore, there is no reasonable 
basis to find that the hospital summary in question should be 
accepted as the date of claim for secondary service 
connection for a psychiatric disorder.

VA is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Nothing in 
the veteran's service medical records or postservice medical 
records received prior to June 24, 1994, indicated any intent 
on his part to apply for 

secondary service connection for a psychiatric disorder or in 
any way specifically identifies "the benefit sought," (that 
is , service connection for a psychiatric disorder as 
secondary to prostatitis), as required by 38 C.F.R. § 3.155.  
KL v. Brown, 5 Vet. App. 205, 208 (1993); see also Dunson v. 
Brown, 4 Vet. App. 327, 329-30 (1993).  

Third, the veteran argues that a statement received by the RO 
from him in May 1982 included a claim for service connection 
for a psychiatric disorder as secondary to prostatitis.  That 
statement reads, in full, "I request that VA review the 
claim that I filed, based upon my headaches.  During an 
exam/interview with Dr. [A. M.] at VAH Togus, he stated to me 
that my service connected prostatitis condition is secondary 
to my nervous condition and that my headaches are from the 
same source.  I enclose additional medical records and 
medical statements, and statements from people who have known 
me and known the disabling character of my headaches."  One 
of the statements which the veteran submitted at that time 
was from a private physician, who reported that the veteran 
had been treated from 1977 to 1981 for "anxiety and 
depression secondary to severe back pain following a work 
injury some time in 1976." (Emphasis added).  The physician 
made no reference to the veteran's service connected 
prostatitis.

The Board finds that the veteran's statement of May 1982 did 
not constitute a claim of entitlement to service connection 
for a psychiatric disorder as secondary to prostatitis.  
Indeed, in his statement, the veteran said that a doctor had 
told him that prostatitis was secondary to a "nervous 
condition", not the other way around.  Furthermore, the 
statement did not identify secondary service connection for a 
psychiatric condition as a benefit being sought at that time.

Fourth, the veteran argues that VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by the RO 
on November 4, 1982, should be considered to have been a 
claim for service connection for a psychiatric disorder.  
However, on that form, the veteran circled the word 
"pension" and, in the part of the form for "Nature of 
sickness, disease or injuries for which the claim is made and 
the date each began", the veteran did not list a psychiatric 
disorder claimed to be 

related to prostatitis as a disease for which a claim was 
being made.  Furthermore, later that month, in a memorandum 
to the RO, the veteran's representative indicated that his 
claim was for non-service connected pension benefits..

Fifth, the veteran argues that a report of VA hospitalization 
in March 1985, which contained a diagnosis of generalized 
anxiety disorder, should have been accepted as a claim of 
entitlement to service connection for that disability.  
However, just as 38 C.F.R. § 3.157 does not apply to the 
hospital summary of February 1979, as discussed above, that 
regulation does not apply to the report of VA hospitalization 
in March 1985.  Medical records, by themselves, cannot 
constitute an informal original claim for service connection.

Finally, the veteran argues that his references in testimony 
at a personal hearing at the RO in June 1994 to his emotional 
state constituted a claim of entitlement to secondary service 
connection for a psychiatric disorder.  However, for that to 
be so, the veteran would have had to identify service 
connection for a psychiatric disorder as secondary to 
prostatitis as a benefit which he was seeking at that time.  
He did not do so in his testimony.  He did identify the 
benefit sought in his statement received later that month, on 
June 24, 1994, which is the date of claim for service 
connection for a psychiatric disorder as secondary to 
prostatitis.

The veteran also asserted, in his substantive appeal, that VA 
had a duty to develop any claim which could be reasonably 
inferred from the medical evidence of record.  However, even 
if there was such a duty, the Court has specifically held 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE, because such a breach creates only an 
incomplete record rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994).

In sum, the RO's assignment of June 24, 1994, as the 
effective date of the grant of secondary service connection 
for a psychiatric disorder was a reasonable exercise of 
adjudicatory judgment and did not involve any error, much 
less CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105. The correct 
facts, as they were known at that time, were 

before the adjudicators.  The statutory and regulatory 
provisions extant at that time were correctly applied.  There 
was no undebatable error of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  There was no CUE in the rating decision of 
May 1996 on the basis of the record and the law which existed 
at that time.  Hence, the test for the presence of CUE in a 
prior determination, as promulgated in Damrel, has not been 
met in this case.


ORDER

A rating decision in May 1996 not having involved clear and 
unmistakable error, the appeal on that issue is denied. 


REMAND

The Board notes that a claim for increased evaluation for 
prostatitis was last adjudicated by the RO in a February 1995 
rating determination.  Nevertheless, it appears that the 
claim is properly before the Board on appeal, despite the 
fact that it was not certified by the RO as an issue on 
appeal.  The appeal on the issue of entitlement to an 
increased rating for prostatitis arises from a February 1994 
rating decision, with which a timely notice of disagreement 
was filed.  A statement of the case was issued, and a hearing 
on the claim was held in June 1994.  In Tomlin v. Brown, 5 
Vet. App. 355 (1993), it was held that oral statements at a 
personal hearing before the agency of original jurisdiction, 
which were later transcribed, met the requirement that a 
notice of disagreement be in writing and directed to the 
agency of original jurisdiction.  38 C.F.R. §§ 20.201, 
20.300, 20.302.  By the same reasoning, the transcribed 
testimony at the June 1994 hearing was sufficient to perfect 
an appeal on the increased rating issue.

A statement from the veteran's wife was received in August 
1998, which, while addressing the frequency of his nocturnal 
urination and, therefore, pertinent to the issue on appeal, 
appears not to have been considered by the RO in the context 
of the claim for increased rating.  Such evidence should be 
first considered the agency of original jurisdiction (AOJ), 
as a waiver of AOJ consideration is not of record. 

The Board also observes that the most recent VA examination 
was in 1994, and a more current examination is needed to 
adequately evaluate the veteran's disability of prostatitis.  

The Board further notes that the rating criteria pertaining 
to the genitourinary system underwent revisions during the 
pendency of this appeal.  The Court has held that, when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991). 

The appellant is hereby notified that it is his 
responsibility to report for a needed VA examination and that 
the consequences of failure to report for a VA examination, 
without good cause, may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to afford due 
process, this case is REMANDED to the RO for the following:  

1.  The RO should request that the 
veteran provide information as to the 
physicians and medical facilities  which 
have rendered inpatient and outpatient 
treatment to him for service-connected 
chronic prostatitis from 1984 to the 
present.  Upon receipt of the requested 
information, and after securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA genitourinary 
examination to determine the current 
severity of his service-connected 
prostatitis.  All clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review. The examiner should 
render an opinion for the record as to: 
whether the veteran's service- connected 
prostatitis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding; and/or urinary 
tract infection.  The examiner should 
also specify the current severity of 
prostatitis both in terms of the 
provisions of Diagnostic Code 7527 prior 
to October 8, 1994, the date of revision 
of the criteria for rating prostatitis, 
and thereafter.

The clinical findings reported with 
regard to current manifestations of the 
service-connected prostatitis should be 
stated in terms which will allow for 
rating the disorder as voiding 
dysfunction, urinary frequency, 
obstructed voiding, or urinary tract 
infection.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim for 
an increased evaluation for prostatitis 
under both the old and new criteria.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
provided a supplemental statement of the case and be given an 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  In taking this action, the Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


